Citation Nr: 1308374	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  04-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include neurological impairment secondary to a cervical spine disability. 

2.  Entitlement to an initial rating higher than 10 percent for a left ankle disability. 

3.  Entitlement to an increased initial rating for a low back disability, rated 0 percent prior to December 22, 2009, and 10 percent as of December 22, 2009.  

4.  Entitlement to an increased initial rating for a cervical spine disability, rated 0 percent prior to December 22, 2009, and 10 percent as of December 22, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987, May 1988 to January 1992, March 1995 to May 2000, and November 2007 to the present.  Although VA compensation shall not be paid during any period in which a veteran receives active service pay, VA must process claims of veterans who are currently on active duty in the same fashion as it would have for veterans who did not return to active duty.  38 C.F.R. § 3.700 (2012); VAOPGCPREC10-2004 (2004); 72 Fed. Reg. 5,801 (2007).

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In July 2006, the Board remanded the claims for additional development.  An October 2007 rating decision granted service connection for a low back disability, rated 0 percent, and for a left ankle disability, rated 10 percent, each effective May 20, 2000.  In March 2008, these claims were remanded by the Board for further development.  An August 2010 rating decision increased the rating from 0 percent to 10 percent for the Veteran's low back disability, effective December 22, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2010, the Board remanded the case for additional development.  In a June 2012 decision, the Board granted service connection for a cervical spine disability and remanded the remaining issues.  In a June 2012 Report of General Information, it was confirmed that the Veteran remained in active duty status.  In a June 2012 rating decision, the RO enacted the Board's grant of service connection for a cervical spine disability and assigned a 0 percent rating from May 20, 2000, and a 10 percent rating from December 22, 2009.  The case has been returned to the Board for appellate review.  The Board is satisfied that there has been substantial compliance with the remand directives and will address the merits of the claims.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an increased initial rating for a cervical spine disability, rated 0 percent prior to December 22, 2009, and 10 percent as of December 22, 2009 is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was initially diagnosed with bicipital tendonitis of the right shoulder during a period of active duty.  The most probative evidence fails to show that the Veteran has any neurological impairment of the right shoulder secondary to a cervical spine disability.  

2.  The Veteran's left ankle is characterized by slight limitation of motion and point tenderness with no additional factors affecting limitation of motion indicated.

3.  Prior to December 22, 2009, the Veteran's low back disability was manifested by full range of motion without pain on motion.  From December 22, 2009, the disability was manifested by full range of motion with pain on motion that caused functional impairment.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bicipital tendonitis of the right shoulder was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2012).  

3.  The criteria for a compensable rating prior to December 22, 2009 and in excess of 10 percent as of December 22, 2009, were not met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice, including in letters dated in July 2001, August 2006, April 2008, and June 2012.  Moreover, the Veteran's appeal of the initial ratings assigned for his disabilities are downstream issues, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2012); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal that include opinions and information necessary to rate the Veteran's conditions relevant to the rating criteria for the disabilities.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt is resolved in the veteran's favor, and the claim is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Some of the Veteran's service separation forms show that the Veteran's primary specialty was a parachute rigger.  His service record contains numerous notations of receiving the parachutist badge.  It also includes a jump record showing he was in jump school and had numerous jumps from October 1988 to December 1999.

April 1986, March 1988, December 1991 and July 1995 medical examination reports show that the Veteran's musculoskeletal systems were evaluated as clinically normal.  In 1989, the Veteran was involved in a motorcycle accident and sustained fracture injuries of the right forearm and an open fracture of the right proximal tibia.  A February 1990 physical profile shows that the Veteran broke his right arm and right leg.  A September 1991 service treatment record notes that the Veteran underwent a radiology examination for Special Forces.  No radiologic evidence of a significant abnormality was noted. 

In an October 1994 self-report of medical history, the Veteran did not indicate that he had any neck or upper extremity complaints.  His usual occupation was noted as an electronic engineer.  In a January 1997 self-report of medical history, the Veteran denied swollen or painful joints, head injury, arthritis, or any neck symptoms.  It was noted that the Veteran's usual occupation was a parachute rigger.  A July 1999 service medical record shows that the Veteran underwent a periodic flying examination for Special Forces.

In August 2001 and January 2003 statements, the Veteran stated that every time he had an injury from a jump he was seen at the drop zone by the medics in the ambulances covering the jump.  No notations were entered in his medic records since they were kept at the troop medical clinic.  

During the May 2006 Board hearing, the Veteran testified that most of the time in service he was a paratrooper and a parachute rigger.  He was frequently jumped from planes.  The Veteran stated that there were many jumps that were not recorded in the logs he provided.  He described the jumping out of aircraft and helicopters, having hard landings, and the opening shock of the parachute.  The Veteran testified that he sought medical attention as little as possible because "you suck it up and drive on when you are in the military."

Upon VA examination in December 2009, the Veteran was diagnosed with bicipital tendonitis of the right shoulder.  Upon VA examination in July 2012, he was again diagnosed with bicipital tendonitis of the right shoulder.  The examiner commented that the Veteran did not have any neurological impairment of the right shoulder secondary to his service-connected neck disability.  Additionally, the examiner opined that the Veteran's right shoulder complaints were minimal and not related to any type of injury in service.

The Board finds that although there is no specific documentation of a right shoulder injury in his service medical records, the Veteran has been diagnosed with bicipital tendonitis of the right shoulder at two VA examinations that have occurred while he was in active status since his return to duty in November 2007.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes the Veteran's currently manifest bicipital tendonitis of the right shoulder was incurred in service, and service connection for the disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002).  Although the July 2012 VA examiner noted that the symptoms were minimal, he was diagnosed with a specific disability, bicipital tendonitis, and the manifestations of that disability are a rating issue once the diagnosis is established.  The Board observes that the Veteran has asserted throughout the appeal that he has neurological impairment of the right shoulder as a result of his service-connected neck disability.  However, the July 2012 examiner concluded that the Veteran did not have any neurological impairment as a result of his neck disability.  There is no competent medical or competent and credible lay evidence to support the Veteran's assertions.  Additionally, he is not competent to diagnose neurological disease or attribute any specific symptoms to neurological disease.  

Consequently, service connection for any neurological impairment of the right shoulder, including secondary to the service-connected cervical spine disability is not warranted.  Service connection is already in effect for peripheral neuropathy of the radial nerve, effective from May 20, 2000.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bicipital tendonitis of the right shoulder is shown to have been incurred in service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When rating disabilities using Diagnostic Codes which provide a rating solely on the basis of loss of range of motion, VA must consider, to the extent possible, the degree of additional range of motion loss due to pain, weakened movement, excess fatigability, or incoordination should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40, 4.45 (2012).

Left Ankle

The rating decisions in the claims file show that the Veteran's left ankle disability is, rated under the provisions of Diagnostic Code 5271 of VA's Schedule for Rating Disabilities.  38 C.F.R. § 4.71a (2012).  Diagnostic Code 5271 pertains to limitation of motion of the ankle.  Moderate limitation of motion of the ankle is assigned a 10 percent disability rating.  Marked limitation of motion of the ankle is assigned a 20 percent disability rating.  That is the maximum rating available under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).  

Ankylosis of the ankle, in less than 30 degrees of plantar flexion, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2012).  Full range of motion of the ankle is from 0 degrees to 20 degrees dorsiflexion, and 0 degrees to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II (2012).

In considering the evidence of record, including the Veteran's assertions, the Board finds that the Veteran's increased rating claim must be denied.  Upon VA joints examination in December 2009, the Veteran was observed to walk with a normal gait.  There was no apparent swelling or deformity in the joint and no scars.  Range of motion was virtually full with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  There was very mild discomfort at the extreme of flexion but repetitions did not increase pain or limitation of motion.  All the ligaments were strong to stress.  The assessment was mild lateral instability of the left ankle.  Similar findings were made upon subsequent VA examinations in February 2011 and July 2012.  Gait was noted to be normal at both clinical evaluations, and range of motion testing in July 2012 revealed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees, with no additional limitation of motion after repetitive testing and no functional impairment due to the ankle.

Based on that evidence, the Board concludes that the Veteran's limitation of ankle motion would only be considered slight, and therefore noncompensable.  In light of his complaints of pain and discomfort, it appears that the RO considered that additional functional limitation in assigning the current 10 percent rating under Diagnostic Code 5271.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40, 4.45 (2012).  Having carefully reviewed the claims file, the Board finds that the level of pain and discomfort does not supports any higher rating.  The ankle demonstrates virtually full range of motion and is not ankylosed.  The Board concludes that his symptoms more closely approximate the criteria for the 10 percent rating assigned.  Accordingly, the preponderance of the evidence is against a finding that the Veteran's ankle disability met the criteria for the next higher rating at any time during the appeal period.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The Board has considered whether extraschedular consideration is warranted.  38 C.F.R. § 3.321(b) (2012); Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected ankle disability.  The competent medical evidence of record shows that his ankle disability is primarily manifested by pain and some slight limited motion, which is specifically contemplated by the rating criteria.  Therefore, the Board finds that the effects of the Veteran's disability have been fully considered and referral for an extraschedular rating is unnecessary at this time.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to an ankle disability.  In fact, the Veteran currently remains in full active duty status.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) (2012).  

Low Back

The Veteran's service-connected low back disability was initially rated 0 percent pursuant to Diagnostic Code 5242, and was increased to 10 percent as of December 22, 1999.  The regulations governing the rating of back disabilities were amended during the course of the veteran's appeal, to institute a general rating formula for evaluating diseases and injuries of the spine, including vertebral fracture or dislocation under Diagnostic Code 5235, lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002); 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect from September 26, 2003)).  

At all times during the course of the appeal, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Prior to September 26, 2003, Diagnostic Code 5295, which pertained to lumbosacral strain, provided a 10 percent rating where there was characteristic pain on motion.  A 20 percent rating was assigned if there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was assigned for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).  

Slight limitation of motion of the lumbosacral spine was assigned a 10 percent rating; moderate limitation of motion was assigned a 20 percent rating; and severe limitation of motion was assigned a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).  

Effective from September 26, 2003, under the new General Rating Formula for Diseases and Injuries of the Spine, (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  The Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

The rater is instructed to Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate  diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71, 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2012).  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2012).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2012).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2012).

Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

The Veteran was notified of the changes by the RO in an August 2010 supplemental statement of the case.  As the veteran has been apprised of the new regulations and afforded an opportunity to comment or submit additional evidence on his behalf, there is no prejudice to him in the Board's review of his claim under both sets of criteria.  

Amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, a claimant does get the benefit of having both the old regulation and the new regulation considered for the period after the change was made.  VAOPGCPREC 3-00.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  38 U.S.C.A. § 5110(g) (West 2002); 65 Fed. Reg. 33422 (2000).

At a September 2006 VA joints examination, the Veteran denied flare ups, incapacitating episodes, or functional impairment.  He walked with a normal gait and his posture was normal.  Curvature of the spine was normal, there was no tenderness to palpation, painful motion, or sensory changes.  Straight leg raising was negative.  There was some mild spasm in the lumbar spine.  Range of motion was flexion from 0 degrees to 90 degrees; extension from 0 degrees to 30 degrees; lateral flexion from 0 degrees to 30 degrees, bilaterally; and lateral rotation from 0 degrees to 30 degrees, bilaterally.  There was no pain with motion or upon repetition.  The assessment was mild degenerative disc disease of the thoracolumbar spine with chronic low back pain.  

On VA joints examination in December 2009, the Veteran reported flare ups that increased his functional impairment and loss of motion.  He denied bowel or bladder problems, or weakness.  He had not had any hospitalizations or surgery in his lower back.  The pain in his back was constant, and worse with activity.  Upon physical examination, he walked with a normal gait, and there was normal symmetry to the thoracolumbar spine.  There was no scoliosis, abnormal lordosis or kyphosis.  Trendelenburg was negative on the right and left.  Range of motion was flexion from 0 degrees to 90 degrees, without pain; extension from 0 degrees to 30 degrees, without pain; lateral flexion from 0 degrees to 30 degrees, without pain, bilaterally; and lateral rotation from 0 degrees to 30 degrees, bilaterally, with complaints of mild pain on the left.  There was no spasm, weakness, guarding, or localized tenderness.  The assessment was mild degenerative arthritis of the lumbosacral spine with no objective findings of radiculopathy.  

In a February 2011 VA spine examination, the Veteran reported consistent back pain since the mid-1990s.  The pain was located in the middle of the back but he denied radiation of pain in the legs.  He also denied numbness, tingling, weakness, or any bladder or bowel problems.  The pain was aggravated by any prolonged constant position.  Clinical evaluation showed no point tenderness, no spasms, and negative Trendelenburg.  His gait was normal without any limp or list.  Straight leg raising was negative and there was no atrophy or fasciculation.  Motor strength was normal in all groups.  There was normal flexion, greater than 90 degrees, and normal lateral bending and rotating, all greater than 30 degrees.  There was no decrease in range of motion with repetitive motions with slight onset of pain in extension.  The diagnoses were chronic low back pain, sacroiliac joint dysfunction, thoracic and lumbar degenerative disc disease.  

At a July 2012 VA examination, the Veteran reported constant pain, but he did not miss work.  He took over-the-counter medications.  There was normal flexion, greater than 90 degrees, and normal lateral bending and rotating, all greater than 30 degrees, with objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive testing; there were no muscle spasms, and no localized tenderness.  There was no guarding of the back and muscle strength was normal.  Straight leg raising was negative and there was no radiculopathy.  There were no incapacitating episodes and he did not use any assistive devices.  

In considering the evidence of record, including the Veteran's assertions, the Board finds that the Veteran's increased rating claim must be denied.  Prior to December 22, 2009, the Veteran's low back disability was clinically manifest by full range of motion of the thoracolumbar spine and no painful motion, including on repetitive testing.  Consequently, the Veteran did not meet the criteria for a 10 percent compensable rating prior to that date, under either the old or new rating criteria.  As of the December 22, 2009, VA examination report, the objective clinical evidence demonstrated continued full range of motion of the thoracolumbar spine, as detailed in the discussion of the examination reports above, but with pain on motion.  Based on that objective clinical finding, a 10 percent rating was assigned.  There were no additional factors demonstrated to warrant the assignment of a higher rating, such as muscle spasms, abnormal gait, or loss of range of motion, in the subsequent VA examination reports.  In fact, the Veteran's range of motion of the lumbosacral spine remains full, as recorded in the four VA examination reports he was afforded during the course of his appeal, and he maintains full-time employment.  Therefore, the Board concludes that the Veteran's objective symptoms related to his low back disability continue to more nearly approximate the criteria for the 10 percent rating assigned.  Accordingly, the preponderance of the evidence is against a finding that the Veteran's low back disability met the criteria for the next higher ratings at any time during the appeal period.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether extraschedular consideration is warranted.  38 C.F.R. § 3.321(b) (2012); Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected low back disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected low back disability.  The competent medical evidence of record shows that his spine disability is primarily manifested by pain and some limited motion, which are specifically contemplated by the rating criteria.  Therefore, the Board finds that the effects of the Veteran's disability have been fully considered and referral for an extraschedular rating is unnecessary at this time.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to a back disability.  In fact, the Veteran currently remains in full active duty status.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) (2012).  


ORDER

Service connection for bicipital tendonitis of the right shoulder is granted.

An initial rating higher than 10 percent for a left ankle disability is denied. 

An increased initial rating for a low back disability, rated 0 percent prior to December 22, 2009, and 10 percent as of December 22, 2009, is denied.  


REMAND

A June 2012 rating decision granted service connection for a cervical spine disability and assigned a 0 percent rating from May 20, 2000, and a 10 percent rating from December 22, 2009.  In his brief, the Veteran's representative expressed disagreement with the ratings assigned.  The Board finds that submission constitutes a notice of disagreement to the assigned ratings.  The Veteran has not been provided with a statement of the case on that issue.

Where an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction has not issued a statement of the case, the Board should remand the matter for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand the issue.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to increased initial ratings for a cervical spine disability.  Notify that Veteran that if he wants appellate review of that issue, he must perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


